Citation Nr: 1143228	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-21 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine.

2.  Entitlement to a compensable (greater than 0 percent) initial disability rating for mild right lower extremity radiculopathy. 

3.  Entitlement to a compensable initial disability rating for allergic rhinitis. 

4.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1986 to November 2004, from November 2004 to November 2005, from January 2006 to April 2006, from April 2006 to September 2006, and from December 2006 to April 2007.

This case comes before the Board on appeal from February 2008 and June 2008 rating decisions of  the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At no point during the initial period on appeal did the Veteran's degenerative joint disease of the lumbar spine manifest with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  At no point during the initial period on appeal did the Veteran's degenerative joint disease of the lumbar spine manifest with incapacitating episodes or x-ray evidence of degenerative arthritis with involvement of two or more major joints or two or more minor joint groups, with occasional incapacitation exacerbations.

3.  At no point during the initial period on appeal did the Veteran's right lower extremity radiculopathy manifest with mild incomplete paralysis of the external popliteal nerve.

4.  At no point during the initial period on appeal did the Veteran's allergic rhinitis manifest with polyps, 50 percent obstruction of both nasal passages, or complete obstruction of one nasal passage.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating for degenerative joint disease of the lumbar spine in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2011).

2.  The criteria for a compensable initial disability rating for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.124a, Diagnostic Code 8521 (2011).

3.  The criteria for a compensable initial disability rating for allergic rhinitis percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.97, Diagnostic Code 6522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002), and implemented by regulation, 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1).

The appeal for higher initial ratings for degenerative joint disease of the lumbar spine, radiculopathy of the right lower leg, and allergic rhinitis arises from a disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, private treatment records, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded a VA examination in January 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination report sets forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiner offered the necessary findings.  The Board finds the examination to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Higher Initial Rating - Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Higher Initial Rating - Degenerative Joint Disease of the Lumbar Spine

The Veteran's degenerative joint disease is rated under Diagnostic Code 5242 for degenerative arthritis of the spine.  Diagnostic Code 5242 refers to  Diagnostic Code 5003 for degenerative arthritis; however, Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the Veteran should be rated at 10 percent disabling with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitation exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242.  

The Veteran's degenerative joint disease involves only one major joint or minor joint group.  As the degenerative joint disease did not manifest with X-ray evidence of degenerative arthritis with involvement of two or more major joints or two or more minor joint groups, with occasional incapacitation exacerbations, the Veteran is not entitled to a 20 percent disability rating under Diagnostic Code 5003.  Therefore, the Board must turn to limitation of motion.

Limitation of motion of the spine is rated under the general rating formula for diseases and injuries of the spine.  That regulation assigns disability ratings regarding the lumbar spine as follows:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine;  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine;  
A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

After a review of all the evidence, the Board finds that at no point during the initial rating period does the evidence indicate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Veteran was afforded a VA examination in January 2008.  At that time, the Veteran complained of low back pain aggravated by bending and various back motions.  Weakness, fatigue, and lack of endurance were noted as minimal.  The examiner noted no incapacitating flare-ups.  Range of motion findings showed forward flexion to 65 degrees, with pain at 55 degrees.  Extension was measured to 30 degrees, with bilateral lateral flexion to 25 degrees and bilateral lateral rotation to 25 degrees.  The examiner noted limitation of rotation and lateral flexion due to pain.  The Veteran's posture and gait were normal.  The examiner noted no pain on percussion and no paraspinal muscle spasm.  The examiner performed a repetitive motion test of the lumbar spine and did not find any increased pain.  He noted that the range of motion remained unchanged throughout repetition.  X-rays showed evidence of degenerative joint disease.  

The Veteran submitted numerous lay statements in conjunction with his claim.  He claimed that physical activity and repetitive motion increased the pain and aggravated his low back muscles causing spasms.  He noted pain, discomfort, and limitation of motion.  

A September 2008 private treatment record shows complaints of pain in the mid to low back that is worse after sitting, standing, and walking for long periods of time.  The examiner noted some tenderness over both sacro-iliac joints.  X-rays showed fusing of his vertebral bodies consistent with ankylosing spondylitis.  

An October 2008 VA treatment record shows complaints of low back pain with physical therapy.  The examiner noted flexion to 80 degrees and extension to 30 degrees with a negative straight leg raise in the sitting position.  The record contains no other findings regarding limitation of motion of the spine.  

The Board notes that the January 2008 VA examination specifically addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's range of motion of the thoracolumbar spine was not found to be additionally limited by increased pain, incoordination, fatigue, weakness, or lack of endurance on repetitive use beyond the limitation noted in the examination, specifically that flexion was limited to 55 degrees when considering pain.  38 C.F.R. §§ 4.40, 4.45.  At the January 2008 examination, the Veteran complained of pain with repetitive motion.  Based on the infrequent nature of these painful episodes, and the fact that they are only somewhat limiting, the Board finds that pain does not limit the Veteran's functioning to a degree that more closely approximates the 20 percent rating.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011).  Based on the evidence showing no limited range of motion to the degree required by the 20 percent rating criteria, the Board finds that an initial disability rating in excess of 10 percent is not warranted for limitation of motion.

The Board must then consider other possibly applicable rating criteria including the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes and any neurological manifestations.  38 C.F.R. § 4.71a.  The Board notes that the record is silent regarding any incapacitating episodes or neurological complaints.  Specifically, in the January 2008 VA examination, the Veteran reported no incapacitating episodes.  Additionally, the record is silent regarding any neurological manifestations beyond the right leg radiculopathy, which is addressed below.  As the evidence does not show incapacitating episodes or additional neurological manifestations, a higher initial disability rating is not warranted on any additional basis.

The Board finds that a preponderance of the evidence is against the claim for a higher initial rating in excess of 10 percent for the service-connected degenerative joint disease of the lumbar spine.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Higher Initial Rating - Right Lower Extremity Radiculopathy

The Veteran's right lower extremity radiculopathy is rated under Diagnostic Code 8521 for paralysis of the external popliteal nerve (common peroneal).  Under that regulation, complete paralysis of the nerve with foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, extension of proximal phalanges of toes lost, abduction of foot lost, adduction weakened, and anesthesia covering the entire dorsum of foot and toes warrants a 100 percent disability rating.  Severe incomplete paralysis of the nerve warrants a 30 percent disability rating.  Moderate incomplete paralysis of the nerve warrants a 30 percent disability rating. Mild incomplete paralysis of the nerve warrants a 30 percent disability rating.  38 C.F.R. § 4.124a.  

After weighing all the lay and medical evidence, the Board finds that at no point during the initial rating period did the Veteran's right lower extremity radiculopathy manifest with moderate incomplete paralysis of the nerve.  During the January 2008 VA examination, the examiner noted a mild sense of radiation of the low back pain down the posterior aspect of the Veteran's right buttock.  The examiner diagnosed degenerative joint disease of the lumbar spine with mild right radiculopathy.  

The Veteran was seen for his low back pain by a private physician in September 2008.  When providing a history, the Veteran denied any leg pain, numbness, tingling, or bowel or bladder dysfunction.  The examiner did find very tight hamstrings, but otherwise did not note any radiculopathy. 

An October 2008 VA treatment record shows a general medical examination.  The examiner noted no history of radiation to buttocks or lower extremities.  The examiner noted full range of motion without pain of the extremities, normal to inspection.  The examiner also noted normal heel-toe walk.  

The Veteran has submitted lay statements noting pain radiating from his low back to his right lower extremity.  The record contains no other findings relevant to his right lower extremity radiculopathy.  

Although the Veteran does experience some radiation of pain from the low back through the back of his right lower extremity.  The evidence does not suggest any incomplete paralysis of the external popliteal nerve.  The Veteran's neurological examinations were found to be normal with normal heel-toe walk and full range of motion of the extremities without pain, as well as a self-reported history of no leg pain, numbness, tingling, or bowel or bladder dysfunction.  Based upon the normal neurological findings and only minor mild complaints of radiating pain, the Board finds that the Veteran's right lower extremity radiculopathy does not manifest to a compensable degree.  

The Board finds that a preponderance of the evidence is against the claim for a compensable initial rating for the service-connected right lower extremity radiculopathy.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


Higher Initial Rating - Allergic Rhinitis

The Veteran's allergic rhinitis is rated under Diagnostic Code 6522 for allergic or vasomotor rhinitis.  Under that regulation, allergic rhinitis with polyps warrants a 30 percent disability rating.  Allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side, warrants a 10 percent disability rating.  38 C.F.R. § 4.97.  

The Board finds that the Veteran's allergic rhinitis does not manifest to a compensable level.  The Veteran was afforded a VA examination in January 2008.  At that time, the Veteran noted nasal and eye symptoms of allergy during the spring.  The examiner noted a 25 percent nasal obstruction on the right and a 10 percent nasal obstruction on the left.  

The examiner submitted lay statements addressing his allergic rhinitis.  He reported chronic head congestion with difficulty clearing his ear pressure at various altitudes.  He noted minimal relief from allergy medications.  The remainder of the record is silent for any further discussion of the Veteran's allergic rhinitis.  

The Board notes that at no point does the evidence show allergic rhinitis with polyps, with greater than 50 percent obstruction of nasal passages on both sides, or with complete obstruction on one side.  The examiner in January 2008 specifically provided percentages for the Veteran's nasal obstruction, which did not rise to a compensable level.  

Based on this evidence of record, the Board finds that a preponderance of the evidence is against the claim for a compensable initial rating for allergic rhinitis.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.




Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The United States Court of Appeals for Veterans Claims has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran reported pain and limitation of motion of the low back, radiating pain into the right lower extremity, and allergy symptoms.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disabilities, and finds that the rating schedule (Diagnostic Codes 5003, 5242, 5243, 6522, and 8521) adequately provides for ratings based on these symptoms or impairments.  Specifically, the Board has considered any additional functional limitation of motion due to pain, fatigue, or lack of endurance upon repetitive use as a result of the Veteran's degenerative joint disease of the low back.  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, pain, weakened movement, excess fatigability and incoordination, which may cause additional limitation of motion or joint function, are made a part of the schedular rating criteria.  The Board notes that the VA examiner addressed the effect of pain and repetition in determining the Veteran's range of motion measurements for both the low back, and the Board has also considered the Veteran's lay statements addressing his pain and limitation of motion.    

As the Board has considered all facets of the Veteran's low back, right lower extremity, and allergic rhinitis disabilities in its schedular analysis, the Board finds that the Rating Schedule adequately measures and contemplates these aspects of his service-connected disabilities.  As the rating schedule is adequate to rate the Veteran's service-connected degenerative joint disease of the low back, right lower extremity radiculopathy, and allergic rhinitis, referral for extraschedular consideration is not warranted.





ORDER

An initial disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine is denied.

A compensable initial disability rating for mild right lower extremity radiculopathy is denied. 

A compensable initial disability rating for allergic rhinitis is denied.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made regarding service connection for sleep apnea.  The Veteran asserts that his current diagnosis of sleep apnea is related to his documented complaints of insomnia during service.  

McLendon v. Nicholson, 20 Vet. App. 79 (2006), provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are met in this case.

The record contains competent evidence that the Veteran suffered from insomnia and disordered sleeping during service to include documented medical complaints of difficulty sleeping.  The Veteran has reported daytime tiredness and snoring.  The Veteran has a current diagnosis of obstructive sleep apnea, diagnosed not long after separation from service.  Additionally, the Veteran has asserted that the current complaints have been continuous since service and are related to his in-service complaints.  However, the record contains insufficient competent medical evidence on file for the VA to make a decision on the claim.  Based on this evidence, the Board finds that a VA examination is necessary.  

Accordingly, the issue is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the nature and etiology of any current sleep disorder.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should list any current sleep disorder and clearly address the following:

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current sleep disorder had its onset during service or is causally or etiologically related to service, specifically to the documented complaints of insomnia during service.  

A complete rationale should be given for any opinion provided.

2.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


